Filed with the U.S. Securities and Exchange Commission on August 20, 2014 1933 Act Registration File No.333-194652 1940 Act File No. 811- 22951 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 3 [ X ] (Check appropriate box or boxes) FUNDX INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2020 East Financial Way, Suite 100 Glendora CA91741 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Jason Browne FundX Investment Group 235 Montgomery Street, Suite 1049 San Francisco, CA 94101 (Name and Address of Agent for Service) Copy to: Steven G. Cravath, Esq Cravath & Associates, LLC 19809 Shade Brook Way Gaithersburg, MD 20879 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 2 to the Registration Statement of the FundX Investment Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.1 on FormN-1A filed on July 29, 2014.This PEANo.2 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.1 to the Trust’s Registration Statement for its series: FundX Upgrader Fund, FundX Flexible Income Fund, FundX Conservative Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Tactical Upgrader Fund, FundX Tactical Total Return Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 2 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of San Francisco and State of California, on August 20, 2014. FundX Investment Trust By: /s/ Jason Browne Jason Browne President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 2 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Janet Brown* Trustee August 20, 2014 Janet Brown /s/ Jason Browne President and Principal August 20, 2014 Jason Browne Executive Officer /s/ Jan Gullett* Trustee August 20, 2014 Jan Gullett /s/ Gregg Keeling* Trustee August 20, 2014 Gregg Keeling /s/ Kimun Lee* Trustee August 20, 2014 Kimun Lee /s/ Sean McKeon* Treasurer and Principal August 20, 2014 Sean McKeon Financial and Accounting Officer *By: /s/ Jason Browne August 20, 2014 Jason Browne, Attorney-In Fact pursuant to Power of Attorney INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
